
	
		I
		112th CONGRESS
		1st Session
		H. R. 1874
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Bishop of Utah
			 (for himself, Mr. Chaffetz, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to increase the
		  maximum age limit for an original appointment to a position as a Federal law
		  enforcement officer in the case of any individual who has been discharged or
		  released from active duty in the Armed Forces under honorable conditions, and
		  for other purposes.
	
	
		1.Increase in maximum age
			 limit
			(a)Positions
			 subject to CSRSSection 3307(d) of title 5, United States Code,
			 is amended—
				(1)by striking
			 (d) The and inserting (d)(1) Except as provided in
			 paragraph (2), the; and
				(2)by adding at the
			 end the following:
					
						(2)The maximum limit of age within which
				an original appointment may be made to a position as a law enforcement officer
				(as defined by section 8331(20)) shall, in the case of an individual who,
				before the effective date of such appointment, was discharged or released from
				active duty in the armed forces under honorable conditions, be 40 years of
				age.
						.
				(b)Positions
			 subject to FERSSection 3307(e) of title 5, United States Code,
			 is amended—
				(1)by striking
			 (e) The and inserting (e)(1) Except as provided in
			 paragraph (2), the; and
				(2)by adding at the
			 end the following:
					
						(2)The maximum age limit for an original
				appointment to a position as a law enforcement officer (as defined by section
				8401(17)) shall, in the case of an individual who, before the effective date of
				such appointment, was discharged or released from active duty in the armed
				forces under honorable conditions, be 40 years of
				age.
						.
				2.Amendments to
			 prevent mandatory separation before becoming eligible to retire
			(a)Amendment
			 relating to CSRSSection 8335(b) of title 5, United States Code,
			 is amended by adding at the end the following:
				
					(3)In the case of an employee who,
				before the date of such employee’s original appointment to a position as a law
				enforcement officer, was discharged or released from active duty in the armed
				forces under honorable conditions, paragraph (1) shall be applied—
						(A)by substituting 60 for
				57; and
						(B)by substituting 63
				years for 60
				years.
						.
			(b)Amendment
			 relating to FERSSection 8425(b) of title 5, United States Code,
			 is amended by adding at the end the following:
				
					(3)In the case of an employee who,
				before the date of such employee’s original appointment to a position as a law
				enforcement officer (as defined by section 8331(20) or 8401(17)), was
				discharged or released from active duty in the armed forces under honorable
				conditions, paragraph (1) shall be applied—
						(A)by substituting 60 for
				57; and
						(B)by substituting 63
				years for 60
				years.
						.
			3.Effective
			 date
			(a)Amendments
			 relating to maximum age limitThe amendments made by section 1 shall
			 apply with respect to appointments made after the end of the 6-month period
			 beginning on the date of the enactment of this Act.
			(b)Amendments
			 relating to mandatory separationThe amendments made by section 2
			 shall apply with respect to individuals originally appointed as law enforcement
			 officers (within the meaning of the amendment made by subsection (a) or (b) of
			 section 2, as appropriate) after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
			
